                           BEFORE THE UNITED STATES JUDICIAL
                           PANEL ON MULTIDISTRICT LITIGATION



    In re Entresto (Sacubitril/Valsartan) Patent                    MDL No. 2930
    Litigation



                            SCHEDULE OF ADDITIONAL ACTIONS1

                  Case Caption                         Court     Civil Action No.        Judge

    Plaintiff:                                      D. Del.        1:20-cv-00074        Stark, J.
     Novartis Pharmaceuticals Corporation

    Defendants:
     Alembic Pharmaceuticals Limited
     Alembic Global Holding SA
     Alembic Pharmaceuticals, Inc.




1
    Copies of the complaint and docket sheet for this action are attached hereto as Exhibit 1.
                                                   1
Dated: January 22, 2020       Respectfully submitted,

                              /s/ Christopher E. Loh
                              Nicholas N. Kallas
                              Christina Schwarz
                              Christopher E. Loh
                              Susanne L. Flanders
                              Jared L. Stringham
                              Shannon K. Clark
                              Laura K. Fishwick
                              Gregory J. Manas
                              VENABLE LLP
                              1290 Avenue of the Americas
                              New York, New York 10104
                              (212) 218-2100
                              nkallas@venable.com
                              cschwarz@venable.com
                              cloh@venable.com
                              slflanders@venable.com
                              jlstringham@venable.com
                              skclark@venable.com
                              lfishwick@venable.com
                              gjmanas@venable.com

                              Daniel M. Silver
                              Alexandra M. Joyce
                              Renaissance Centre
                              MCCARTER & ENGLISH, LLP
                              405 N. King Street, 8th Floor
                              Wilmington, Delaware 19801
                              (302) 984-6300
                              dsilver@mccarter.com
                              ajoyce@mccarter.com

                              James F. Companion
                              Sandra K. Law
                              SCHRADER COMPANION DUFF &
                              LAW, PLLC
                              401 Main Street
                              Wheeling, WV 26003
                              (304) 233-3390
                              jfc@schraderlaw.com
                              skl@schraderlaw.com

                              Attorneys for Plaintiff Novartis
                              Pharmaceuticals Corporation

                          2
